          Case 1:19-cr-00279-SCJ-CCB Document 18 Filed 07/24/19 Page 1 of 6

•U RIGINAL                                                                     FILED IN OPEN COURT

                                                                                  JUL 242019
                                                                             JAMES N. ATTEN, Clerk
                       IN THE UNITED STATES DISTRICT COT!I~T                    it          Depu~ Clerk
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



       UNITED STATES OF AMERICA
                                                   Criminal Indictment
              V.
                                                   No.          1.4
       MYLESFRAZIER                                             a   •   i   9CR    279


    THE GRAND JURY CHARGES THAT:

                                          Count One
                                   Sex Trafficking of a Minor
                                      18 U.S.C. § 1591 (a)
       Beginning in or about June 2019, and continuing through on or about June 22,

    2019, in the Northern District of Georgia, the defendant, MYLES FRAZIER, did
    knowingly recruit, entice, and solicit, by any means in and affecting interstate
    commerce, “M.B.,” a minor under the age of 18 years, knowing and in reckless

    disregard of the fact that means of force, threats of force, fraud, and coercion, and
    any combination of such means, as defined in Title 18, United States Code,
    Section 1591(e), would be used to cause “M.B.” to engage in a commercial sex act,

    and knowing and in reckless disregard of the fact that “M.B.” had not yet
    attained the age of 18 years and that “M.B.” would be caused to engage in a
    commercial sex act, all in violation of Title 18, United States Code, Sections

    1591(a), (b)(1), and (b)(2).
      Case 1:19-cr-00279-SCJ-CCB Document 18 Filed 07/24/19 Page 2 of 6




                                    Count Two
                   Enticement of a Minor to Engage in Prostitution
                                18 U.S.C. § 2422(b)
   Beginning in or about June 2019, and continuing through on or about June 22,

2019, in the Northern District of Georgia, the defendant, MYLES FRAZIER, using
a facility and means of interstate and foreign commerce, that is, a cellular
telephone and computer connected to the Internet, did knowingly persuade,

induce, entice, and coerce “M.B.,” a minor under the age of 18 years, to engage in
prostitution, all in violation of Title 18, United States Code, Section 2422(b).

                                  Count Three
                     Attempted Production of Child Pornography
                           18 U.S.C. §~ 2251(a) and (e)
   Beginning in or about June 2019, and continuing through on or about July 1,
2019, in the Northern District of Georgia, the defendant, MYLES FRAZIER, did
knowingly attempt to employ, use, persuade, induce, entice, and coerce a minor,

“M.B.,” to engage in sexually explicit conduct, as defined in Title 18, United
States Code, Section 2256(2)(A), for the purpose of producing a visual depiction

of such conduct, specifically, digital videos and images, knowing and having
reason to know that such visual depictions would be transported in interstate

commerce by any means, including by cellular telephone, all in violation of Title
18, United States Code, Sections 2251(a) and (e).

                                    Count Four
                                    Cybers talking
                                  18 U.S.C. § 2261A
   Beginning in or about June 2019, and continuing through on or about July 1,
2019, in the Northern District of Georgia, the defendant, MYLES FRAZIER, did
                                          2
      Case 1:19-cr-00279-SCJ-CCB Document 18 Filed 07/24/19 Page 3 of 6




knowingly, with the intent to harass and intimidate another person, that is,
          a minor, use an interactive computer service, electronic communication
service, and electronic communication system of interstate commerce, and any

other facility of interstate and foreign commerce, including electronically
transmitted text messages, to engage in a course of conduct that caused,
attempted to cause, and would reasonably be expected to cause, substantial

emotional distress to “M.B.,” all in violation of Title 18, United States Code,
Sections 2261A(2)(B) and 2261(b).

                                      Count Five
                        Extortion by Interstate Communication
                                  18 U.S.C. § 875(d)
   Beginning in or about June 2019, and continuing through on or about July 1,
2019, in the Northern District of Georgia, the defendant, MYLES FRAZIER, with

intent to extort money and things of value from “M.B.,” a minor, transmitted in
interstate and foreign commerce communications, including electronically
transmitted text messages, containing threats to injure the property and

reputation of “M.B.,” all in violation of Title 18, United States Code, Section
875(d).

                                Forfeiture Provision
   Upon conviction of the offense alleged in Count One of this Indictment, the

defendant, MYLES FRAZIER, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 1594(d), any property, real or personal, that was
involved in, used, or intended to be used to commit or to facilitate the


                                          3
     Case 1:19-cr-00279-SCJ-CCB Document 18 Filed 07/24/19 Page 4 of 6




commission of the violation; and any property traceable to such property, and
any property, real or personal, constituting or derived from any proceeds the
defendant obtained, directly or indirectly, as a result of the violation, and any

property traceable to such property, including but not limited to the following:
   (a) MONEY JUDGMENT: A sum of money in United States currency equal to
      the amount of proceeds the defendant obtained as a result of the offense

      for which the defendant is convicted.
   Upon conviction of the offense alleged in Count Two of this Indictment, the
defendant, MYLES FRAZIER, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 2428, any property, real or personal, used or
intended to be used to commit or to facilitate the commission of the offense, and
any property, real or personal, constituting or derived from proceeds traceable to

the offense, including but not limited to the following:
   (a) MONEY JUDGMENT: A sum of money in United States currency equal to
      the amount of proceeds the defendant obtained as a result of the offense

      for which the defendant is convicted.
   Upon conviction of the offense alleged in Count Three of this Indictment, the
defendant, MYLES FRAZIER, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 2253(a):
   (a) Any visual depiction described in Title 18, United States Code, Sections
      2251, 2251A, or 2252, or any book, magazine, periodical, film, videotape, or

      other matter which contains any such visual depiction, which was



                                           4
      Case 1:19-cr-00279-SCJ-CCB Document 18 Filed 07/24/19 Page 5 of 6




      produced, transported, mailed, shipped or received in violation of Title 18,
      United States Code, Chapter 110;
   (b) Any property, real or personal, constituting or traceable to gross profits or

      other proceeds obtained from the offenses; and
   (c) Any property, real or personal, used or intended to be used to commit or to
      promote the commission of the offenses, including, but not limited to, the
      following:

      (i) MONEY JUDGMENT: A sum of money in United States currency equal
         to the amount of proceeds the defendant obtained as a result of the
         offense for which the defendant is convicted.

   Upon conviction of the offense alleged in Count Five of this Indictment, the
defendant, MYLES FRAZIER, shall forfeit to the United States, pursuant to Title

18, United StatesCode, Section 981(a)(1)(C), and Title 28, United States Code,
Section 2461(c), any property, real or personal, that constitutes or is derived from
proceeds traceable to the violation, including, but not limited to, the following:

   (a) MONEY JUDGMENT: A sum of money in United States currency equal to
      the amount of proceeds the defendant obtained as a result of the offense
      for which the defendant is convicted.

   If any of the property described above, as a result of any act or omission of the
defendant, MYLES FRAZIER:
   (a) cannot be located upon the exercise of due diligence;

   (b) has been transferred or sold to, or deposited with, a third party;
   (c) has been placed beyond the jurisdiction of the court;

                                          5
     Case 1:19-cr-00279-SCJ-CCB Document 18 Filed 07/24/19 Page 6 of 6




   (d) has been substantially diminished in value; or
   (e) has been commingled with other property which cannot be divided
      without difficulty;
the United States shall be entitled to forfeiture of substitute property pursuant to
Title 21, United States Code, Section 8S3(p), as incorporated by Title 18, United

States Code, Section 2253(b) and by Title 28, United States Code, Section 2461(c).


                                          A             ,l12(,C    ___        BILL

                                                  /~6~
                                                     FOREPERSON
BYUNG J. PAK
 United States Attorne



ANNALISE PETERS
 Assistant United States Attorney
Ge   gia Bar No. 550845



  Assistant United States Attorney
Georgia Bar No. 426939

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181
